ATTORNEY GENERAL OF TEXAS
                                                GREG         ABBOTT




                                                  September 24,2003



The Honorable Phil King                                           Opinion No. GA-01 06
Chair, Regulated Industry Committee
Texas House of Representatives                                    Re: Reporting and investigating            child sexual
P.O. Box 2910                                                     abuse (RQ-0032-GA)
Austin, Texas 78768-2910

Dear Representative        King:

         You note that numerous reports of suspected child sexual abuse are made daily throughout
the state from many locations and under varied circumstances.’      In order that law enforcement
officers may properly apply the statutes on reporting child sexual abuse, you ask the following
questions:

                   1) Are law enforcement officers, on or off duty, required to make a
                   report of suspected child sexual abuse when they observe facts that
                   suggest child sexual abuse has occurred or is occurring?

                   2) Are reporters* . . . required to conduct any investigation regarding
                   the circumstances of the child prior to making the report of suspected
                   abuse?

                   3) Are law enforcement agencies required to respond to the report
                   and investigate the circumstances to determine if the child is being
                   abused?

                   4) After the initial investigation, are law enforcement agencies
                   required to refer these investigations to specialized state agencies for
                   further consideration and review of the circumstances?




          ‘Letter from Representative Phil King, Chair, Regulated Industry Committee, Texas House of Representatives,
to Honorable Greg Abbott, Texas Attorney General, at 1 (Mar. 2 1,2003) (on file with Opinion Committee) [hereinafter
Request Letter].

          *This question refers to “either mandatory or permissive” reporters, but we omit these terms because the relevant
statutes do not include them. See Request Letter, supra note 1, at 1.
The Honorable Phil King - Page 2                 (GA-0106)




                5) Are there any circumstances or locations under which these
                observations     may take place that change any of the above
                interpretations?

Request Letter, supra note 1, at 1. Your request relates to reports of suspected child sexual abuse,
and we limit our discussion accordingly.

I.      Texas Law DefininP: Child Sexual Abuse

        Family Code chapter 261 provides for reporting and investigating child abuse or neglect.
Section 261 .001(l) defines “abuse” to include numerous acts and omissions by a person. Among
these is “sexual conduct harmful to a child’s mental, emotional, or physical welfare, including
conduct that constitutes the offense of indecency with a child under Section 21.11, Penal Code,
sexual assault under Section 22.011, Penal Code, or aggravated sexual assault under Section 22.021,
Penal Code.” TEX. FAM. CODEANN. 8 261 .OOl( l)(E) (V emon 2002). Section 26 1.OOl(l)(E) thus
defines child sexual abuse in general terms and expressly provides that conduct under Penal Code
sections 2 1.11, 22.011, or 22.02 1 constitutes such sexual abuse. See A4ontello Salt Co. v. State of
Utah, 221 U.S. 452, 463 (1911) (the word “including” is sometimes used to specify particularly
something that belongs to a general class); see also TEX. GOV’T CODEANN. 5 3 11 .Ol 1(a) (Vernon
1998) (words and phrases are read in context and construed according to the rules of grammar and
common usage). A person reporting child sexual abuse need not personally determine whether
conduct under Penal Code section 2 1.11,22.0 11, or 22.02 1 harms “a child’s mental, emotional, or
physical welfare,” because the legislature has determined in section 26 1.OOl(l)(E) that this conduct
causes the described harm.

         The Penal Code provisions incorporated into section 26 1.001 (l)(E) generally provide that
a person commits an offense by engaging in specific kinds of sexual conduct with a child under 17
years who is not the actor’s spouse. See TEX. PEN.CODEANN. 4 4 2 1.11 (a), 22.011 (c)(l), 22.02 l(b)
(Vernon 2003). It is an affirmative defense to prosecution for indecency with a child under section
21.11 that (1) the actor was not more than three years older than the victim and of the opposite sex,
(2) the actor did not use duress, force, or a threat against the victim, and (3) the actor was not subject
to certain provisions of the sex offender registration program. See id. 8 2 1.11 (b); id. ch. 62 (Vernon
Supp. 2003). A similar affirmative defense applies to prosecution for sexual assault of a child under
section 22.01 l(a)(2): that the actor was not more than three years older than the victim and at the
time of the offense (1) the victim was a child of 14 years or older, and (2) the actor was not subject
to certain provisions of the sex offender registration program. See id. 0 22.01 l(e). No such
affirmative defense applies to prosecution under Penal Code section 22.021 for aggravated sexual
assault, defined to include specific sexual contact under the following circumstances: (1) the victim
is younger than 14 years, or (2) the actor engages in specific acts, such as causing serious bodily
harm to the victim or another person, engaging in certain threatening behaviors, or administering a
specific drug to the victim. See id. 5 22.02 1(a)( l)(B), (2)(A)(B).
The Honorable Phil King - Page 3                         (GA-0106)




II.       Child Sexual Abuse Reporting Laws

         Family Code section 26 1.101 (a) provides that “[a] person having cause to believe that a
child’s physical or mental health or welfare has been adversely affected by abuse or neglect by
any person shall immediately make a report as provided by this subchapter.” TEX. FAM. CODEANN.
8 261.101(a) (Vernon 2002); see White v. State, 50 S.W.3d 31, 47 (Tex. App.-Waco            2001, pet.
ref d) (“cause” means “sufficient reason”). This provision imposes a mandatory requirement upon
any person, not merely law enforcement officers, to report child abuse, whether it is physical abuse,
sexual abuse, or other conduct included in the definition of “abuse.” See State v. Harrod, 8 1 S.W.3d
904, 908 (Tex. App.-Dallas 2002, pet. ref d) (p rosecution for failure to immediately report child
sexual abuse), Rodriguez v. State, 47 S.W.3d 86 (Tex. App.-Houston [ 14th Dist.] 2001, pet. ref d)
(conviction for failure to immediately report child abuse); Tex. Att’y Gen. Op. No. DM-458 (1997)
at 3 (section 26 1.101 (a) does not allow sex offender treatment providers to decide whether or not
to report “incomplete or dated” information received from client).

          Section 26 1.10 1(b) establishes a specific reporting requirement for “a professional,” defined
as “an individual who is licensed or certified by the state or who is an employee of a facility licensed,
certified, or operated by the state and who, in the normal course of official duties or duties for which
a license or certification is required, has direct contact with children,” including “teachers, nurses,
doctors, day-care employees, employees of a clinic or health care facility that provides reproductive
services, juvenile probation officers, and juvenile detention or correctional officers.“3 TEX. FAM.
CODEANN. 8 261.101 (b) (Vernon 2002). If a professional

                   has cause to believe that a child has been abused or neglected or may
                   be abused or neglected, or that a child is a victim of an offense under
                   Section 21.11, Penal Code, and the professional has cause to believe
                   that the child has been abused as defined by Section 261 .OOl, the
                   professional shall make a report not later than the 48th hour after the
                   hour the professional first suspects that the child has been or may be
                   abused or neglected or is a victim of an offense under Section 2 1.11,
                   Penal Code.

Id.; see also id. 9 33.008(a) (physician reporting requirement               in Parental Notification       Act).

         The requirement to report child sexual abuse under section 261.101 applies “without
exception to an individual whose personal communications may otherwise be privileged, including
an attorney, a member of the clergy, a medical practitioner, a social worker, a mental health
professional, and an employee of a clinic or health care facility that provides reproductive services.”


           3The Federal Standards for Privacy of Individually Identifiable Health Information promulgated under the
Health Insurance Portability and Accountability Act of 1996, Pub. L. No. 104-19 1,110 Stat. 2024 (codified as amended
in scattered sections of 42 U.S.C.) (HIPAA) restrict the dissemination of health information.        However, health care
providers and other covered entities may disclose confidential health information about an individual whom the covered
entity reasonably believes to be a victim of abuse, neglect, or domestic violence, subject to procedures and limits set out
in the regulations.  See 45 C.F.R. $0 160.203, 164.502(g), 164.512 (2002).
The Honorable      Phil King - Page 4                 (GA-0106)




Id. 6 261.101(c); see Bordman v. State, 56 S.W.3d 63,67-68 (Tex. App.-Houston [ 14th Dist.] 2001,
pet. refd) (child abuse reporting requirement prevails over clergy communication privilege); Tex.
Att’y Gen. Op. No. JC-0070 (1999) at 5 (child abuse reporting requirement prevails over
confidentiality provision applicable to polygraph exams). The identity of the person making a
report is confidential and may be disclosed only as provided by Family Code section 261.201 or
to a law enforcement officer for purposes of investigating the report. See TEX. FAM. CODE ANN.
9 261.101(d) (V emon 2002); see also id. 5 261.201 (disclosure of report of suspected child abuse
by court order; disclosure to adoptive parents, and to parent, managing conservator, or other legal
representative of child).

         Reports are to be made to (1) any local or state law enforcement agency, (2) the Department
of Family and Protective Services (DFPS), formerly called the Department of Protective and
Regulatory Services,4 if the alleged sexual abuse involves a person responsible for the care, custody,
or welfare of the child, (3) the state agency that operates, licenses, certifies, or registers the facility
in which the alleged sexual abuse occurred, or (4) the agency designated by the court to be
responsible for protecting children (the “designated agency”). See id. lj 261.103(a); see also
Vineyard v. Kraft, 828 S.W.2d 248,254 (Tex. App.-Houston [ 14th Dist.] 1992, writ denied) (court-
appointed healthcare professionals evaluating child’s best interest in connection with parents’
divorce qualified as “agency designated by the court to be responsible for the protection of
children”). If a state or local law enforcement agency receives a report alleging sexual abuse or
neglect by a person responsible for a child’s care, custody, or welfare, the law enforcement agency
must immediately refer the report to DFPS or the designated agency. See TEX. FAM. CODE ANN.
$261.105(a) (Vemon2002);seealsoT~~.H~~.REs.C0~~AN~.                   5 40.002(a) (Vemon2001) (DFPS
is the state agency with primary responsibility for providing protective services for children and
elderly and disabled persons).

         A person acting in good faith who reports or assists in investigating a report of alleged child
sexual abuse or who participates in a judicial proceeding arising from a report or investigation of
alleged child sexual abuse is immune from civil or criminal liability that might otherwise be incurred
or imposed.      See TEX. FAM. CODE ANN. 5 261.106(a) (Vernon 2002); see also Alvarez v.
Anesthesiology Assocs., 967 S.W.2d 871 (Tex. App.-Corpus Christi 1998, no pet.) (in suit against
physicians for malicious prosecution relating to treatment of child and filing report of child abuse,
immunity was granted physician where the evidence showed that she reasonably believed that child
had been abused). A person who reports sexual abuse that he or she committed or who acts in bad
faith or with malicious purpose in reporting alleged child sexual abuse is not immune from civil or
criminal liability. See TEX. FAM. CODE ANN. $ 261.106(c) (Vernon 2002); see also 5 261.107
(person who knowingly or intentionally makes a false report commits an offense).               A person
commits a Class B misdemeanor offense “if the person has cause to believe that a child’s physical
or mental health or welfare has been or may be adversely affected by abuse or neglect and knowingly



           4The Department of Protective and Regulatory Services has been renamed the Department of Family and
Protective Services. See Act of June 1,2003,78th    Leg., R.S., ch. 198, 6 1.27,2003 Tex. Sess. Law Serv. 611,641 (a
reference in law to the Department ofprotective and Regulatory Services means the Department of Family and Protective
Services).
The Honorable Phil King - Page 5                      (GA-0106)




fails to report” as required by Family Code chapter 26 1. Id. 8 261.109; see generally FVzite, 50
S.W.3d 31 (conviction for failure to report child abuse), Morris v. State, 833 S.W.2d 624 (Tex.
App.-Houston [ 14th Dist.] 1992, pet. ref d) (same). Whether an individual must report child sexual
abuse under Family Code section 261.101 (a) depends upon whether the facts show that the person
has sufficient reason to believe that a child had been sexually abused.

III.     Questions Presented

         You inquire about the reporting responsibilities of law enforcement officers,’ such as sheriffs
and their deputies, constables and deputy constables, and city marshals or police officers. See
Request Letter, supra note 1, at 1; TEX. CODE GRIM. PROC. ANN. art. 2.12 (Vernon Supp. 2003)
(listing peace officers). A person appointed to serve as a peace officer must be licensed by the
Commission on Law Enforcement Officer Standards and Education. See TEX. OCC. CODEANN.
89 1701.001(l),(3),    1701.301 (Vernon 2003). As a condition of licensing, a peace officer must
complete training in investigating and documenting child abuse and sexual assault cases. See id.
$9 1701.253,1701.307(a)(2);     see also id. 88 1701.35 l-.352 (agency that appoints or employs peace
officers must provide them a continuing education program that includes cases involving child abuse
and sexual assault unless agency head determines this to be inconsistent with the officer’s assigned
duties).

         You ask whether law enforcement officers, on- or off-duty, are required to make a report of
suspected child sexual abuse when they observe facts that suggest child sexual abuse has occurred
or is occurring. See Request Letter, supra note 1, at 1. Like any other person, a peace officer who
has “cause to believe that a child’s physical or mental health or welfare has been adversely affected
by abuse” is required by Family Code section 26 1.10 1(a) to report the child abuse as required by the
Family Code. See White, 50 S.W.3d at 36, 47 (conviction of certified peace officer for failure to
report abuse of her stepchild). The peace officer’s on- or off-duty status does not affect the officer’s
responsibility under section 26 1.101 (a).

          Peace officers also have a statutory duty “to preserve the peace within the officer’s
jurisdiction.” TEX. CODEGRIM.PROC.ANN. art. 2.13(a)-(b)(l), (4) (Vernon Supp. 2003). Whenever,
in the presence or within the view of a peace officer, “one person is about to commit an offense
 against the person or property of another,” it is the officer’s duty to prevent it. Id. art. 6.06. “[A]
police officer’s ‘off-duty’ status is not a limitation upon the discharge of police authority in the
presence of criminal activity.” Wood v. State, 486 S.W.2d 771, 774 (Tex. Crim. App. 1972). A
peace officer possesses the full powers of a peace officer in the presence of criminal activity and may
take action despite being off-duty. See, e.g., Hafdahl v. State, 805 S.W.2d 396, 401 (Tex. Crim.
App. 1990) (en bane) (police officer, driving home after shift ended, was in lawful discharge of his
official dutywhen he stopped to investigate scene oftraffic accident), Wood, 486 S.W.2d at 773 (off-
duty uniformed police officers directing traffic from private parking lot to street were authorized to
make arrest for breach of the peace).       _


          ‘The terms “law enforcement officer” and “peace officer” are sometimes used interchangeably. For instance,
the Commission on Law Enforcement Officer Standards and Education establishes standards for licensing as a peace
officer, reserve law enforcement offker, county jailer, or public security officer. See TEX. OCC. CODE ANN. $5
1701.001(3), 1701.151(2) (V emon 2003); see also Tex. Att’y Gen. Op. No. JC-0466 (2002) at 2.
The Honorable Phil King - Page 6                          (GA-0106)




        You next ask whether persons, not just law enforcement officers, who report child sexual
abuse under Family Code section 26 1.101 (a) are required to conduct any investigation regarding the
circumstances of the child before making the report. See Request Letter, supra note 1, at 1. Chapter
261 requires DFPS, certain other agencies, and law enforcement agencies to investigate reports of
child abuse, see TEX. FAM. CODE ANN. 5 261.301 (Vernon 2002), but its provisions are completely
silent as to whether persons reporting child sexual abuse must first conduct an investigation.
Although a court might find such a duty under particular circumstances, we cannot do so in an
attorney general opinion.

        We will answer your next two questions together because the same statutes address them.
You ask whether law enforcement agencies are required to respond to the report and investigate the
circumstances to determine if the child is being abused, and whether, after the initial investigation,
law enforcement agencies are required to refer the investigations to specialized state agencies for
further consideration. See Request Letter, supra note 1, at 1. For purposes of this question, law
enforcement agencies include a city police department, a county sheriffs department and the Texas
Department of Public Safety. See, e.g., TEX. CODE CRIM. PROC. ANN. arts. 59.01(5), 63.001(8)
(Vernon Supp. 2003) (definitions of “law enforcement agency”).

         The Family Code provides for cooperation between DFPS and law enforcement agencies in
investigating reports of child abuse. See TEX. FAM. CODE ANN. § 261.301 (Vernon 2002);6 see also
id. 9 261.401 (investigation of child abuse in facilities operated, licensed, certified, or registered by
a state agency). DFPS is required to investigate a report of child abuse “allegedly committed by a
person responsible for a child’s care, custody, or welfare,” with assistance provided by the
appropriate state or local law enforcement agency. Id. fj 261.301(a); see also id. $5 261.105(a)
(reports received by law enforcement agency alleging child abuse by person responsible for a child’s
care, custody, or welfare “shall be referred immediately to DFPS or the designated agency”),
261.105(b) (DFPS shall immediately notify appropriate law enforcement agency of any report it
receives concerning suspected abuse or neglect of a child or a child’s death from abuse or neglect);
TEX. CODE CRIM. PROC. ANN. art. 2.277 (Vernon Supp. 2003) (investigator of appropriate law
enforcement agency shall investigate report jointly with DFPS). If a report alleges child sexual abuse
by a person other than a person responsible for a child’s care, custody, or welfare, DFPS is not
required to investigate it. See TEX. FAM. CODEANN. 8 261.301 (c) (Vernon 2002). The appropriate
state or local law enforcement agency “shall investigate that report if the agency determines an
investigation should be conducted.” Id. Thus, in such cases, the state or local law enforcement
agency may decide whether to conduct an investigation of the child sexual abuse report.




          %enate Bill 669 of the 78th Legislature adopts Family Code subsections 261.301(f) and (h), which assign
highest priority to reports alleging an immediate risk of child abuse that could result in death or serious harm to the child
and requires a peace officer to investigate the report jointly with the DFPS investigator. See Act of May 29,2003,78th
Leg., R.S., S.B. 669, 9 1 (to be codified at TEX. FAM. CODE ANN. 5 261.301(f), (h)) (effective Sept. 1,2003). The bill
makes conforming changes in the Code of Criminal Procedure article 2.27. See k-Z.92 (to be codified as an amendment
to TEX. CODE CRIM. PROC. ANN. art. 2.27) [hereinafter S.B. 6691.

         7See S.B. 669, supra note 6.
The Honorable Phil King - Page 7                (GA-0106)




         You finally ask whether there are any circumstances or locations under which these
observations may take place that change any of the above interpretations. Our answers to your first
four questions are based on statutes that establish a duty to report child sexual abuse and the judicial
decisions interpreting them. Whether a specific person has cause to believe that a child has been
a victim of sexual abuse depends upon the facts within that person’s knowledge.          See White, 50
S.W.3d at 47-48, Morris, 833 S.W.2d at 626-28. Questions about whether a person has a duty to
report child sexual abuse under specific circumstances must be answered on a case-by-case basis by
applying the law to the facts. This office cannot find facts or resolve fact questions in an attorney
general opinion. See Tex. Att’y Gen. Op. No. GA-0003 (2002) at 1 (stating that opinion process
does not determine facts). While we acknowledge that some circumstances and locations may
be more conducive to observing evidence of child sexual abuse than others, we cannot give a
comprehensive answer to your final question.
The Honorable   Phil King - Page 8            (GA-0106)




                                       SUMMARY

                          Family Code chapter 261 provides for reporting and
                 investigating child sexual abuse, including specific kinds of
                 sexual conduct. Law enforcement officers, whether on or off
                 duty, are required to report suspected child sexual abuse when
                 they have cause to believe that such sexual abuse has occurred or
                 is occurring.

                          The Department of Family and Protective Services is
                 required to investigate a report of child sexual abuse “allegedly
                 committed by a person responsible for a child’s care, custody, or
                 welfare,” with assistance provided by the appropriate state or
                 local law enforcement agency. The department is not required to
                 investigate a report that alleges child sexual abuse by a person
                 other than a person responsible for a child’s care, custody, or
                 welfare. The appropriate state or local law enforcement agency
                 shall investigate    the report if the agency determines        an
                 investigation should be conducted. Whether a specific person has
                 cause to believe that a child has been a victim of sexual abuse
                 depends upon the facts within that person’s knowledge.

                                              Very t$y    yours,




                                              Atto



BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee